Case 1:20-mi-99999-UNA Document 3758-2 Filed 12/02/20 Page 1 of 7




                 EXHIBIT B
      Case 1:20-mi-99999-UNA Document 3758-2 Filed 12/02/20 Page 2 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CHRIS MATSON,                              )
                                           )
            Plaintiff,                     )
                                           )       CIVIL ACTION NO.:
      vs.                                  )
                                           )
CITY OF FOREST PARK, GA,                   )
                                           )
            Defendant.                     )

    NOTICE TO PLAINTIFF OF FILING OF NOTICE OF REMOVAL

TO: Chris Matson
    c/o Steven N. Newton
    Steven N. Newton, LLC
    401 Westpark Ct., Suite 200
    Peachtree City, GA 30269

      c/o Nancy B. Pridgen
      Pridgen Bassett Law, LLC
      One Glenlake Pkwy., Suite 650
      Atlanta, GA 30328

      PLEASE TAKE NOTICE that the City of Forest Park, Georgia, named as

Defendant in the matter of Chris Matson v. City of Forest Park, originally filed in

Superior Court of Clayton County, Civil Action No. 2020CV02803-09, did on this

day remove said matter to the United States District Court for the Northern District

of Georgia, Atlanta Division.
      Case 1:20-mi-99999-UNA Document 3758-2 Filed 12/02/20 Page 3 of 7




      Copies of (a) the Notice of Removal filed with the District Court and (b) the

Notice to the Superior Court of Filing Notice of Removal of Civil Action filed with

the Clerk of the Superior Court are attached hereto as Exhibits A and B, respectively,

and are hereby served upon you in accordance with 28 U.S.C. § 1446(d) and

O.C.G.A. § 9-11-5.

      Respectfully submitted, this 2nd day of December, 2020.

                                               /s/ Sharon P. Morgan
                                               Sharon P. Morgan
                                               Georgia Bar No. 522955
                                               Laura A. Denton
                                               Georgia Bar No. 158667
                                               K. Tate Gray
                                               Georgia Bar No. 919123

ELARBEE, THOMPSON, SAPP &
  WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com
denton@elarbeethompson.com
gray@elarbeethompson.com

Attorneys for the City of Forest Park




                                         -2-
      Case 1:20-mi-99999-UNA Document 3758-2 Filed 12/02/20 Page 4 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CHRIS MATSON,                                 )
                                              )
            Plaintiff,                        )
                                              )        CIVIL ACTION NO.:
      vs.                                     )
                                              )
CITY OF FOREST PARK, GA,                      )
                                              )
            Defendant.                        )

      I hereby certify that the foregoing NOTICE TO PLAINTIFF OF FILING

OF NOTICE OF REMOVAL was served on counsel for Plaintiff via U.S. Mail,

postage pre-paid, to the following address:

                                Steven N. Newton
                             Steven N. Newton, LLC
                           401 Westpark Ct., Suite 200
                            Peachtree City, GA 30269

                               Nancy B. Pridgen
                           Pridgen Bassett Law, LLC
                          One Glenlake Pkwy., Suite 650
                               Atlanta, GA 30328

      Respectfully submitted, this 2nd day of December, 2020.

                                                  /s/ Sharon P. Morgan
                                                  Sharon P. Morgan
                                                  Georgia Bar No. 522955
      Case 1:20-mi-99999-UNA Document 3758-2 Filed 12/02/20 Page 5 of 7




ELARBEE, THOMPSON, SAPP &
  WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com

Attorney for the City of Forest Park




                                       -2-
Case 1:20-mi-99999-UNA Document 3758-2 Filed 12/02/20 Page 6 of 7




                 EXHIBIT A
Case 1:20-mi-99999-UNA Document 3758-2 Filed 12/02/20 Page 7 of 7




                  EXHIBIT B




                               -2-
